      Case 1:14-cr-00151-SHR Document 138 Filed 10/10/19 Page 1 of 4




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               : 1:14-CR-151
                                       :
                 v.                    : (J. Rambo)
                                       :
ROSE UMANA                             :

  GOVERNMENT’S REQUEST FOR TERMPORARILY MODIFYING
  THE CONDITIONS OF SUPERVISION WITH THE CONSENT OF
         THE OFFENDER AND PROBATION OFFICE

     The United States of America, by its attorneys, David J. Freed,

United States Attorney for the Middle District of Pennsylvania, and

Jenny P. Roberts, Assistant United States Attorney, requests that this

Court grant the Government’s Request for Temporarily Modifying the

Conditions of Supervision with the Consent of the Offender and

Probation Office.

     1.    On December 21, 2016, this court sentenced the defendant to

thirty-six (36) months imprisonment and three (3) years of supervised

release. (Doc. 126).

     2.    The defendant was ordered to pay restitution in the amount

of $1,184,224.67 in minimum monthly installments of no less than

$250.00.
       Case 1:14-cr-00151-SHR Document 138 Filed 10/10/19 Page 2 of 4




     3.    The defendant was released from prison on August 12, 2019.

     4.    The government sent a financial statement to the defendant

to complete and the defendant informed the government that she will be

receiving an annuity payment of $45,000 from her ex-husband.

     5.    After reviewing the defendant’s financial statement, the

government contacted the defendant regarding the annuity payment.

An agreement was made with the defendant that she would make a

lump sum payment in the amount $8,000.00 from the annuity payment.

The rest of the money will be used to assist the defendant in becoming

more financially stable.

     6.    The defendant also requested that her minimum monthly

payments temporarily be reduced to no less than $75.00 with the

understanding that her financial circumstances will be evaluated by the

government next year and that her minimum monthly payment will be

raised if appropriate.

     7.    The government and probation concur with the defendant’s

request at the discretion of the court.
      Case 1:14-cr-00151-SHR Document 138 Filed 10/10/19 Page 3 of 4




     WHEREFORE, for the reasons explained above, the government

requests that this Court grant the government’s request for a

temporary modification of the defendant’s conditions of supervision.

                                  Respectfully submitted,

                                  DAVID J. FREED
                                  UNITED STATES ATTORNEY

                                  /s/ Jenny P. Roberts
                                  JENNY P. ROBERTS
                                  Assistant United States Attorney
                                  Jenny.p.roberts@usdoj.gov
                                  Bar ID 89330
                                  235 North Washington Ave
                                  Scranton, Pa 18501
                                  (570)348-2800

Date: October 10, 2019
       Case 1:14-cr-00151-SHR Document 138 Filed 10/10/19 Page 4 of 4




                            CERTIFICATION

      I hereby certify that on October 10, 2019, a copy of the foregoing
Motion was filed electronically. Notice of this filing will be sent by First
Class United States Mail to anyone unable to accept filing on the Notice
of Electronic filing, specifically, the defendant located at the below
address:

                             Rose Umana
                           1202 Summit Way
                        Mechanicsburg, PA 17050




                                         /s/ Jenny P. Roberts
                                         Jenny P. Roberts
                                         Assistant United States Attorney
